Notice of Allowance
1. 	This Office Action is in response to applicant’s communication filed on 02/01/2021. In virtue of this communication, Claims 1-20 are currently patentable in this communication. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,569,643 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is a statement of reasons for the indication of allowable subject matter:
	Kenney Pub. No.: US 2005/0186954 A1 teaches user and/or network personal data disabling commands for mobile devices (see fig. 4-6); 
Blair et al. Pub. No.: US 2007/0294529 A1 teach a central system to detect communication attempt from a device and based on encryption and stolen flag, it either allows use of the device or deletes the data (see fig. 5); 
	Ayed Pub. No.: US 2009/0207014 A1 teaches issuing an alert based on lost prevention activated to prevent loss or to assist recovery (see fig. 3-7); and
	However, the prior art of record fails to anticipate or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, initiating an audio transmission between a client and a portable device, and passing the intercepted communication signal to a second application program based on a predefined security code and a predefine source intercepted by a first application program as detailed in the independent claims 1, 8 & 15 and in light of fig. 38-39.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643